The Court

said they should not permit evidence of that kind to be given under the present plea, but that the plea must allege the facts which he intended to prove, in order that the opposite party might have notice of the charge, and prepare herself to repel it, if in her power.
The respondent had leave to plead anew, and in his plea, protest ing against the truth of the several allegations contained in the libel, says that the said Mary hath, at divers times before the filing of her said libel, committed the crime of adultery with one M. Luyo, and with divers other persons; and therefore he prays that the prayer thereof may not be granted.
And the libellant for replication says, that all the allegations contained in said libel are true, and that, by reason of any thing above in the answer of the said John contained, she ought not to be precluded from having the prayer of her said libel granted; because she says that all the several allegations in the said answer contained are false and groundless, and that she is in no wise guilty in manner and form as the said John in his said answer hath alleged; and this, she prays, may be inquired of by the Court.
And the said John likewise.
Upon the hearing, the libellant substantiating her charge, and the respondent failing to prove the allegations contained in his plea, a divorce a vinculo was decreed.